DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 04/07/2022. Pursuant to Applicant’s remarks and amendments, the previously outstanding §102 under Turik are withdrawn. However, in view of the newly considered prior art detailed below, this application is not in condition for allowance. Claims 1-20 are pending.  
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2013/0020993 to Taddeo et al. (“Taddeo”).

As to independent claim 1, an electric vehicle supply equipment connector (Fig. 4: charging port of 408), comprising: a housing (Fig. 4: area surrounding and encompassing 410 and 412); a first port disposed within the housing (Fig. 4: 410) and configured to receive a first charger coupler of a first electric vehicle supply equipment (EVSE) (Fig. 4: 404); and a second port disposed within the housing (Fig. 4: 412) and configured to receive a second charger coupler of a second EVSE that is a completely separate structure from the first EVSE (Fig. 4: 406).




As to claim 2, the electric vehicle supply equipment connector as recited in claim 1, wherein the first port and the second port are disposed within a front surface of the housing (Fig. 4: 410 and 412 are disposed on front surface of housing.), and comprising a coupler protruding from a rear surface of the housing (Charging ports (Fig. 4, Fig. 2: 226) coupled to EV battery through rear surface of housing.).

As to independent claim 13, an electrified vehicle charging system (Fig. 2), comprising: a charge port assembly mounted to an electrified vehicle (Fig. 2: 224, Fig. 4: area surrounding and encompassing 410 or 422) and including an inlet port (Fig. 2: 226, Fig. 4: 410 or 412); an electric vehicle supply equipment (EVSE) connector connectable to the inlet port and including a first port and a second port (Fig. 2: 220, 222 are connectable to 226); a first electric vehicle supply equipment (EVSE) connectable to the first port (Fig. 2: 208 and 222); and a second electric vehicle supply equipment (EVSE) connectable to the second port (Fig. 2: 212 and 220), wherein the second EVSE is a completely separate structure from the first EVSE (Fig. 2: 208 and 212 are completely separate from each other.).

As to claim 18, the electrified vehicle charging system as recited in claim 13, wherein the first port and the second port are disposed within a front surface of a housing of the EVSE connector (Fig. 4: 404, 406 can be housed in 402. See ¶ 0058), and comprising a coupler protruding from a rear surface of the housing (Fig. 2 discloses electrical connection extending from a rear of 208 and 212, and electrical connections are positioned internal and away from surface of 402.).

As to claim 19, the electrified vehicle charging system as recited in claim 18, wherein the coupler is connectable to the inlet port (Fig. 2 discloses electrical connections from rear of 208 and 212 and when 220 and/or 222 are connected to 226 form an electrical connection.).



Allowable Subject Matter
Claims 3-9 are allowed in view of the amendments.
For the reasons previously indicated, claims 10-12, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 13, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SURESH MEMULA/Primary Examiner, Art Unit 2851